Citation Nr: 1806371	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO. 13-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

K.J. and G.J.




ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from April 1987 to March 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the St. Paul, Minnesota, Regional Office (RO). The RO in Oakland, California has current jurisdiction. In April 2017, the Appellant was afforded a travel board hearing before the undersigned Veterans Law Judge. 


FINDING OF FACT

With resolution of the doubt in the Appellant's favor, the Veteran's service connected disabilities contributed to the Veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been approximated. 38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.301, 3.303, 3.307, 3.309, 3.312 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant is the Veteran's divorced spouse, who is seeking Dependency and Indemnity Compensation (service connection) for the cause of the Veteran's death on behalf of their daughter. The Veteran was found in his apartment, where he lived alone, a few days after his death. Although an autopsy was conducted, it could not determine the specific cause of death because the Veteran's body was severely decomposed. The medical examiner found that the Veteran "had not been drinking alcoholic beverage (sic) prior to his death." 

Prior to his mid-2009 death, the Veteran's posttraumatic stress disorder was service connected and evaluated as 100 percent disabling. The Appellant argues that due to PTSD, the Veteran purposely or accidentally ingested some form of drug which resulted in his death. In August 2017, the Appellant submitted a signed declaration reporting the Veteran's repeated alcoholism, PTSD, and suicidal ideation. The Appellant's detailed declaration provides information reported by the Veteran's father, the California Department of Corrections and Rehabilitation, and the Board of Prison Terms (BPT) which all indicate consistent suicidal ideation and threats. Parole violations and the Veteran's former parole agent and parole violations report the Veteran was a danger to himself. 

Although there is no specific evidence supporting the Appellant's contention as to drug ingestion, the Board has examined the record and ascertained an alternative basis for a grant of service connection. Sondel v. Brown, 6 Vet. App. 218 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993) (generally observing that the Board is obligated to review all issues which are reasonably raised from a liberal reading of the Veteran's substantive appeal). Having done so, the Board will apply the benefit-of-the-doubt doctrine and grant the claim. Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993)(under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Dependency and indemnity compensation (DIC) is payable to the surviving spouse, child, or parent of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310. The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports. 38 C.F.R. § 3.312(a). The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1). 

The Board finds that the Veteran's PTSD contributed to his death within the meaning of the law. Essentially, there is abundant evidence in the record that the Veteran had ongoing, active and passive suicidal ideation since the granting of service connection. Among the descriptive effects inherent in a 100 percent assigned-disability rating, as applicable here, are that a mental disorder cause "persistent danger of hurting self," and an "intermittent inability to perform activities of daily living." Indeed, the lower 70 percent rating is also supported by "suicidal ideation." See 38 C.F.R. § 4.130, General Rating for Mental Disorders.
There are numerous mentions in the record as to the Veteran's disregard of proper nutrition and proper cleanliness of his apartment and person. 

The Veteran had a long history of alcohol dependence associated with depressive symptoms. He was hospitalized in January 1998 for alcohol dependence and withdrawal. It was noted that he had been drinking up to a liter of vodka per day by the end of December 1997. The Veteran was hospitalized multiple times for alcohol abuse from 2001 to 2003. Another entry dated March 2002, indicates that the Veteran had attempted to stop drinking, but that he had previously been drinking one gallon per day of vodka. In April 2002, the Veteran reported to VA treatment providers that he "planned that all along...[to] drink myself to death." In May 2002, he was rehospitalized at a non-VA hospital "after a drinking binge," and re-admitted four days later after "another binge." While an October 2002 VA treatment record noted the Veteran was admitted to the hospital due to an attempted overdose using a prescription drug (Coumadin), it indicates that it was combined with alcohol. The clinician also noted that the Veteran had a history of multiple hospitalizations and diagnoses for PTSD, depression, and alcohol dependence. 

In May 2003, the Veteran was afforded a VA examination. Among other findings, the examiner noted that the Veteran was increasingly suicidal. That his suicidal ideation was likely intertwined with PTSD is evidenced by a September 2004 VA examination findings where the Veteran indicated that he had intrusive memories of military experiences daily and that he typically drank to stop his mind from racing. The Veteran also reported irritability, an exaggerated startle response, and trouble falling asleep with multiple interruptions to his sleep. The examiner opined that the Veteran was markedly impaired by the combination of his PTSD and alcohol use. The examiner noted a history of two suicide attempts, although there was no suicidal ideation at the time of the examination. Suicidal ideation appears regularly in the record thereafter.

The Veteran's specific cause of death is likely unknowable. However, the law does not require such certainty. See Alemany, supra. Simply stated, it appears that the Veteran abandoned living. Viewing the evidence in a light most favorable to the Appellant as is required by law, the Veteran's PTSD as evidenced by a lack of self care, continued suicidal ideation, profound alcoholism and depression contributed to his death within the meaning of 38 C.F.R. § 3.312(c)(1).

The present decision is based on the record in this appeal and the judgment of the undersigned, and carries no precedential weight as to any other pending cases. 38 C.F.R. § 20.1303.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


